                                           Entered on Docket
                                           April 01, 2021
                                           EDWARD J. EMMONS, CLERK
                                           U.S. BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF CALIFORNIA


                                           Signed and Filed: April 1, 2021
1

2

3

4                                        __________________________________________
                                         HANNAH L. BLUMENSTIEL
5                                        U.S. Bankruptcy Judge

6

7                             UNITED STATES BANKRUPTCY COURT
8                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
9    In re:                                    ) Case No. 20-30242 HLB
                                               )
10   ANTHONY SCOTT LEVANDOWSKI,                ) Chapter 11
                                               )
11                       Debtor.               )
                                               )
12   ANTHONY SCOTT LEVANDOWSKI,                )
                                               ) Adv. Proc. No. 20-3050 HLB
13                       Plaintiff,            )
     v.                                        )
14                                             )
     UBER TECHNOLOGIES, INC.,                  )
15                                             )
                         Defendant.            )
16                                             )
17           AMENDED ORDER GRANTING IN PART AND DENYING IN PART UBER
          TECHNOLOGIES, INC.’S MOTION TO FILE REDACTED/SEALED DOCUMENTS
18
             This case comes before the court on Defendant Uber
19
     Technologies, Inc.’s Amended Omnibus Administrative Motion to
20
     File Partially Redacted Oppositions to Plaintiff’s Motions for
21
     Summary Judgment, to File Exhibits Under Seal, and to File
22
     Amended Omnibus Declaration.1           The Motion asks the court for
23
     permission to file:         (a) partially redacted oppositions2 to three
24
     motions for partial summary judgment filed by Plaintiff/Debtor
25

26
     1   Dkt. 161 (the “Motion”).
27
     2   Dkts. 148, 149, and 150 (the “Oppositions”).
28




Case: 20-03050     Doc# 245    Filed: 04/01/21- 1 -
                                                Entered: 04/01/21 13:57:33    Page 1 of
                                           14
1    Anthony Levandowski3; (b) certain exhibits under seal4; and (c)
2    an amended omnibus declaration in support of the Oppositions.5
3    The court will first address Uber’s Motion’s request for
4    permission to file exhibits under seal, because that will inform
5    the court’s ruling on the Motion’s request to file redacted
6    Oppositions.
7            Uber affirmatively requests permission to file the following
8    exhibits under seal:           U-1, U-6, U-43, U-44, U-45, U-46, U-50, U-
9    65 (pp. 34-35 only), U-74, U-75, U-81, U-86, U-87, and U-88.
10   Most of these exhibits, specifically U-1, U-6, U-33, U-43, U-44,
11   U-45, U-46, U-50, U-65 (pp. 34-35 only), U-74, U-75, U-81, U-86,
12   and U-87 should be sealed pursuant to prior court orders.6
13   Exhibit U-88 should be sealed for the reasons expressed in the
14   Motion.7
15           Uber’s Oppositions introduce many, many other exhibits, as
16   to which Uber takes no position concerning their filing under
17   seal or in redacted form.            These include exhibits U-7, U-8, U-9,
18   U-10, U-11, U-12, U-13, U-14, U-15, U-16, U-17, U-19, U-20, U-21,
19   U-22, U-26, U-27, U-29, U-30, U-31, U-34, U-35, U-36, U-37, U-38,
20   U-39, U-40, U-42, U-47, U-48, U-52, U-53, U-54, U-55, U-56, U-57,
21   U-58, U-59, U-60, U-61, U-62, U-63, U-64, U-65, U-66, U-67, U-68,
22   U-69, U-70, U-71, U-72, U-73, U-83, U-84, and U-85.                       Uber’s
23
     3   Dkts. 118, 120, and 122.
24
     4   Dkts. 181 and 182.
25
     5 The court granted item (c) in a Docket Text Order issued March 25, 2021 and
26
     Uber filed its amended omnibus declaration on March 26, 2021 (Dkt. 181).
27   6   Dkts. 28, 44, 58, 95.
28   7   Motion (Dkt. 161) at 6:13, 17-25.



Case: 20-03050     Doc# 245      Filed: 04/01/21- 2 -
                                                  Entered: 04/01/21 13:57:33    Page 2 of
                                             14
1    Motion mentions these exhibits because Mr. Levandowski, Google
2    LLC, or some other third party designated them or information
3    they contain as confidential under protective orders issued in
4    this proceeding or in other litigation relevant to this action.
5    The Motion suggests that those orders obligated Uber to take
6    reasonable measures to avoid public disclosure of such material.
7             As required by Civil L.R. 79-5(e), Google8, Waymo LLC9, and
8    third parties10 Tyto LiDAR LLC, Sandstone Group LLC, Mr. Ognen
9    Stojanovski, and Mr. Brent Schwarz11 have filed declarations in
10   support of the filing of certain of Uber’s exhibits under seal or
11   in redacted form.           Google and Waymo ask that the court permit
12   Uber to file the following exhibits under seal:                   U-1, U-6, U-7,
13   U-8, U-9, U-43, U-44, U-45, U-46, U-50, U-65 (pp. 34-35 only), U-
14   73, U-74, U-75, U-86, and U-87.              Google also asks that the court
15   permit the filing of Uber’s exhibit U-72 in redacted form, and
16   Google has submitted a copy of exhibit U-72 that includes its
17   proposed redactions for the court’s in camera review.12                     The
18   Third Parties ask the court to authorize Uber to file the
19   following exhibits under seal, or at least in redacted form:                          U-
20   10, U-12, U-13, U-14, U-16, U-17, U-19, and U-20.
21

22

23   8    Dkt. 213.
24   9    Dkt. 211.
25   10   Dkt. 235.
26   11The court will refer to Mr. Stojanovski, Mr. Schwarz, Tyto LiDAR LLC, and
     Sandstone Group LLC as the “Third Parties”.
27
     12   Dkt. 222.
28




Case: 20-03050        Doc# 245   Filed: 04/01/21- 3 -
                                                  Entered: 04/01/21 13:57:33   Page 3 of
                                             14
1               On March 30, 2021, Mr. Lior Ron, a party to litigation in
2    which some of the documents referenced in the Motion were
3    produced, also apparently filed a Civil L.R. 79-5(e) declaration
4    to weigh in on Uber’s filing of certain exhibits under seal or in
5    redacted form,13 but for some reason unknown to the court, that
6    declaration was not properly docketed until after the entry of
7    the court’s original order on the Motion on April 1, 2021.14                      In
8    his declaration, Mr. Ron asks the court to seal Exhibit U-1.
9    Even though the court was not aware of it until after the
10   original order was issued, the original order nonetheless appears
11   to have addressed Mr. Ron’s concerns.                This amended order,
12   therefore, reflects the correction on the docket to properly
13   acknowledge Mr. Ron’s declaration, but is otherwise substantively
14   the same.
15              Federal common law provides a right of public access to
16   judicial records.15          This right assumes special importance in
17   bankruptcy because “unrestricted access to judicial records
18   fosters confidence among creditors regarding the fairness of the
19   bankruptcy system.”16
20              Consistent with this principle, section 10717 provides that
21   all papers filed in a bankruptcy case or related proceeding are
22

23   13   Dkt. 244.
24   14   Dkt. 242.
25   15In re Crawford, 194 F.3d 954, 960 (9th Cir. 1999) (citing Nixon v. Warner
     Comm., Inc., 435 U.S. 589, 597-98 (1978)).
26
     16   Id.
27
     17Unless otherwise indicated, all statutory citations shall refer to Title 11
28
     of the United States Code, aka the “Bankruptcy Code”, and all citations to a



Case: 20-03050        Doc# 245   Filed: 04/01/21- 4 -
                                                  Entered: 04/01/21 13:57:33   Page 4 of
                                             14
1    public records except where redaction is necessary for the
2    following purposes:         to “(1) protect an entity with respect to a
3    trade secret or confidential research, development, or commercial
4    information,” or to “(2) protect a person with respect to
5    scandalous or defamatory matter.”18             Redaction to prevent “undue
6    risk of identity theft or other unlawful injury” is also
7    appropriate.19
8            In the Ninth Circuit, this statutory framework supplants the
9    common law principles applicable outside the bankruptcy courts
10   and must be narrowly construed.20            Even if section 107(b) or (c)
11   apply, redactions must be tailored to the statutory
12   justification; sealing documents in their entirety is
13   disfavored.21
14           The party seeking permission to file documents under seal or
15   in redacted form bears the burden of providing the court with
16   “specific factual and legal authority demonstrating that a
17   particular document as issue is properly classified” as
18

19

20   “Bankruptcy Rule” shall refer to one of the Federal Rules of Bankruptcy
     Procedure.
21   18   Section 107(a) and (b).
22   19   Section 107(c).
23   20In re Roman Cath. Archbishop of Portland in Oregon, 661 F.3d 417, 431 (9th
24   Cir. 2011) (holding that common law principles are preempted by section 107);
     In re Khan, 2013 WL 6645436, *3 (B.A.P. 9th Cir. Dec. 17, 2013) (citing
25   Crawford, 194 F.3d at 960 n. 8).
     21In re Motors Liquidation Co., 561 B.R. 36, 42 (Bankr. S.D.N.Y. 2016); In re
26
     Rivera, 524 B.R. 438, 445 (Bankr. D.P.R. 2015) (quoting In re Borders Group,
     Inc., 462 B.R. 42, 47 (Bankr. S.D.N.Y. 2011)) (“[t]he policy favoring access
27
     supports making public as much information as possible while still preserving
     confidentiality of protectable information”).
28




Case: 20-03050      Doc# 245   Filed: 04/01/21- 5 -
                                                Entered: 04/01/21 13:57:33   Page 5 of
                                           14
1    protectable under section 107.22            “[I]t is firmly established
2    that ‘[e]vidence – not just argument – is required to support the
3    extraordinary remedy of sealing.’”23
4            As previously indicated, Uber’s Motion correctly states that
5    the court has previously entered orders approving the filing of
6    certain of its exhibits under seal.             The court will adhere to its
7    prior orders and will grant the Motion to the extent it requests
8    permission to file the following exhibits under seal:                   U-1, U-6,
9    U-33, U-43, U-44, U-45, U-46, U-50, U-65 (pp. 34-35 only), U-74,
10   U-75, U-81, U-86, and U-87.           Also as previously stated, the court
11   agrees that Uber’s exhibit U-88 should be filed under seal.
12           Google and Waymo join the Motion as to most of the foregoing
13   exhibits.      The only exhibits they add to the mix are U-7, U-8, U-
14   9, and U-73, which Google asks the court to seal, and U-72, as to
15   which Google asks the court to permit its filing in redacted
16   form.
17           The court agrees that exhibits U-7, U-8, and U-9 should be
18   sealed, as these documents contain commercial information that
19   section 107 was designed to protect.              The court also agrees that
20   exhibit U-72 should be file with the minimal, well-reasoned
21   redactions that Google proposes.
22           Google’s request that the court approve exhibit U-73 for
23   filing under seal in its entirety is far more problematic.
24   Exhibit U-73 consists of the Declaration of Ms. Mary Fulginiti
25   Genow and its 11 accompanying exhibits (a total of 202 pages),
26
     22   In re Anthracite Cap., Inc., 492 B.R. 162, 171 (Bankr. S.D.N.Y. 2013).
27
     23In re Gibbs, 2017 WL 6506324, *2 (Bankr. D. Haw. Dec. 19, 2017) (quoting
28
     Motors Liquidation, 561 B.R. at 43).



Case: 20-03050      Doc# 245   Filed: 04/01/21- 6 -
                                                Entered: 04/01/21 13:57:33   Page 6 of
                                           14
1    one or more of which duplicate other exhibits referenced in the
2    Motion.
3         Google argues that the Genow Declaration and its exhibits
4    “contain a significant amount of Google confidential and personal
5    information about Google’s current and former employees,” as well
6    as “confidential business information about Project Chauffeur.”
7    Google also notes that the court has already approved the filing
8    under seal of information “related to” the subject matter of some
9    information in exhibit U-73, but does not say whether any of the
10   specific documents or information included in exhibit U-73 have
11   already been filed under seal, pursuant to prior court order.24
12   Google also neglects to explain why Uber’s proposed redactions of
13   the Genow Declaration are insufficient to satisfy its concerns.
14        Having carefully reviewed the Genow Declaration and its
15   attached exhibits A – K (Uber exhibit U-73), the court
16   respectfully declines to permit the filing of exhibit U-73 under
17   seal in its entirety.      Uber’s proposed redactions to the Genow
18   Declaration are sufficient to address Google’s concerns.                 As to
19   the specific exhibits attached to the Genow Declaration, the
20   court concludes as follows:
21        Exhibit A (also exhibit U-29):          This document is a contract
22   to which Google is not a party, and it does not contain sensitive
23   commercial information.       The court declines to seal this
24   document.
25

26
     24Given that Google bears the burden of establishing grounds for filing the
27
     documents to which it refers under seal or in redacted form, Google should
     have directed the court to the specific orders that justify the relief it
28
     requests.



Case: 20-03050   Doc# 245   Filed: 04/01/21- 7 -
                                             Entered: 04/01/21 13:57:33   Page 7 of
                                        14
1         Exhibit B:    The court agrees that this document contains a
2    substantial amount of sensitive commercial information and should
3    be filed under seal.
4         Exhibit C:    The court agrees that this document should be
5    filed under seal, as it contains much of the raw data on which
6    Exhibit B appears to have been based.
7         Exhibit D:    The court does not believe that this document
8    needs to be filed under seal, as it does not contain information
9    of the type section 107 is intended to protect.
10        Exhibit E:    The court agrees that this document should be
11   sealed, as it contains much of the raw data upon which Exhibit B
12   appears to have been based.
13        Exhibit F:    The court agrees that this document should be
14   sealed, as it contains much of the raw data upon which Exhibit B
15   appears to have been based.
16        Exhibit G:    The court agrees that this document should be
17   sealed, as it contains an outline of information incorporated
18   into what appears to have become Exhibit B.
19        Exhibit H:    The court agrees that this document should be
20   sealed, as it consists of what amounts to a rough draft of what
21   appears to have become Exhibit B.
22        Exhibit I:    The court agrees that this document should be
23   sealed, as it sets forth notes and other information incorporated
24   into Exhibit B.
25        Exhibit J:    The court does not believe this document should
26   be sealed, as it does not contain sensitive commercial
27   information.
28




Case: 20-03050   Doc# 245   Filed: 04/01/21- 8 -
                                             Entered: 04/01/21 13:57:33   Page 8 of
                                        14
1         Exhibit K:    The court does not believe this document should
2    be sealed, as it does not contain sensitive commercial
3    information.
4         The court will now address the Third Parties’ declaration
5    and its request that certain of Uber’s exhibits be filed under
6    seal or in redacted form.
7         Exhibit U-10:     This document does not contain information of
8    the type section 107 is intended to protect.             The court declines
9    to approve the filing of this document under seal.
10        Exhibit U-12:     This document does not contain information of
11   the type section 107 is intended to protect.             The court
12   respectfully declines to approve the filing of this document
13   under seal.
14        Exhibit U-13:     This document does not contain information of
15   the type section 107 is intended to protect.             The court
16   respectfully declines to approve the filing of this document
17   under seal.
18        Exhibit U-14:     This document does not contain information of
19   the type section 107 is intended to protect.             The court
20   respectfully declines to approve the filing of this document
21   under seal.
22        Exhibit U-16:     This document does not contain information of
23   the type section 107 is intended to protect.             The court
24   respectfully declines to approve the filing of this document
25   under seal.
26        Exhibit U-17:     This document does not contain information of
27   the type section 107 is intended to protect.             The court
28




Case: 20-03050   Doc# 245   Filed: 04/01/21- 9 -
                                             Entered: 04/01/21 13:57:33   Page 9 of
                                        14
 1   respectfully declines to approve the filing of this document
 2   under seal.
 3           Exhibit U-19:    As redacted, this document already protects
 4   whatever sensitive information it might set forth in unredacted
 5   form.    The court respectfully declines to seal this document, but
 6   will permit its filing as redacted.
 7           Exhibit U-20:    As redacted, this document already protects
 8   whatever sensitive information it might set forth in unredacted
 9   form.    The court respectfully declines to seal this document, but
10   will permit its filing as redacted.
11           Having ruled on the Motion as to specific Uber exhibits, the
12   court will turn its attention to the Motion’s request for
13   permission to file redacted Oppositions.
14           Opposition (Dkt. 148) to Statute of Limitations Summary
15   Judgment Motion (Dkt. 122).          The court declines to permit the
16   redactions taken at 2:19, 12:3, 13:9-13, 13:16-17, 14:17-23, or
17   15:1-2 of this Opposition, as Uber offers no argument or evidence
18   in support thereof.       The court also declines to permit the
19   redaction of paragraphs 5-10 of the DeStefano Declaration, as
20   Uber offers no argument or evidence in support thereof.                   The
21   court will permit the redactions taken at 12:14-15 and 12:17-18
22   of this Opposition; and paragraphs 4-8 of the Yoshida
23   Declaration, as these appear to be consistent with one or more of
24   the court’s prior orders or with this order.
25           Opposition (Dkt. 149) to Fraud-Based Counterclaims Summary
26   Judgment Motion (Dkt. 118).          The court will permit the redactions
27   taken in this Opposition at 1:21, 2:1-3, 2:6-10, and 2:13,
28   consistent with one or more of the court’s prior orders or with



Case: 20-03050   Doc# 245    Filed: 04/01/21- 10 -
                                              Entered: 04/01/21 13:57:33   Page 10 of
                                          14
 1   this order.    The court declines to permit the redactions taken in
 2   this Opposition at 2:19-25 or 3:1-9, as Uber offers no argument
 3   or evidence in support thereof.          The court will permit the
 4   redactions in this Opposition taken at 3:11-28, 4:1-12, 4:14-16,
 5   4:19-23, 4:24-25, 4:28, 5:1-5, 5:16-18, and 5:23-24, consistent
 6   with one or more of the court’s prior orders or with this order.
 7   The court declines to permit the redactions taken at 6:2 or 6:6-
 8   12, as Uber offers no argument or evidence in support thereof.
 9   The court declines to permit the redactions taken at 7:8, 7:11-
10   16, 7:19-20, 7:23-27, as Uber offers no argument or evidence in
11   support thereof.       The court will permit the redaction taken in
12   this Opposition at 8:9-12 as consistent with one or more of the
13   court’s prior orders or with this order.             The court declines to
14   permit the redactions taken in this Opposition at 8:19-20, 8:22-
15   23, 8:25-28, 9:2-3, 9:12-16, as Uber offers no argument or
16   evidence in support thereof.         The court will permit the
17   redactions taken at 9:18-25 and 10:1-3, consistent with one or
18   more of the court’s prior orders or with this order.                 The court
19   declines to permit the redactions taken in this Opposition at
20   10:23-24 or 11:1-2, as Uber offers no argument or evidence in
21   support thereof.       The court will permit the redaction taken in
22   fn. 7, consistent with one or more of the court’s prior orders or
23   with this order.       The court will permit the redaction taken in
24   this Opposition at 14:21-24 and 14:26-27, consistent with one or
25   more of the court’s prior orders or with this order.                 The court
26   declines to permit the redactions taken in this Opposition at
27   15:3-10 as Uber offers no argument or evidence in support
28   thereof.    The court will permit the redactions taken in this



Case: 20-03050   Doc# 245   Filed: 04/01/21- 11 -
                                             Entered: 04/01/21 13:57:33   Page 11 of
                                         14
 1   Opposition at 16:13, 17:20-21, 19:27, 22:1-2, 23:16-18,
 2   consistent with one or more of the court’s prior orders or with
 3   this order.    The court declines to permit the redactions taken in
 4   this Opposition at 22:27-28 or 23:1-2, as Uber offers no argument
 5   or evidence in support thereof.          The court has already addressed
 6   the Genow Declaration and its accompanying exhibits.
 7        Opposition (Dkt. 150) to Waymo Settlement Summary Judgment
 8   Motion (Dkt. 120).      The court will permit all redactions taken in
 9   this Opposition, consistent with one or more of the court’s prior
10   orders or with this order.
11        Accordingly, the Motion is hereby GRANTED IN PART AND DENIED
12   IN PART, as follows:
13        1.     The Motion is GRANTED as to the following exhibits,
14   which may be filed under seal:          U-1, U-6, U-7, U-8, U-9, U-43, U-
15   44, U-45, U-46, U-50, U-65 (pp. 34-35 only), U-74, U-75, U-81, U-
16   86, U-87, and U-88.
17        2.     The Motion is GRANTED as to the following exhibits,
18   which may be filed in redacted form in accordance with this
19   order:    U-72 and U-73.
20        3.     The Motion is GRANTED IN PART AND DENIED IN PART as to
21   its request for permission to file redacted Oppositions.                  Uber
22   may file redacted Oppositions only as consistent with this order.
23        4.     The Motion is DENIED as to the following exhibits:                    U-
24   10, U-11, U-12, U-13, U-14, U-15, U-16, U-17, U-19, U-20, U-21,
25   U-22, U-26, U-27, U-29, U-30, U-31, U-34, U-35, U-36, U-37, U-38,
26   U-39, U-40, U-42, U-47, U-48, U-52, U-53, U-54, U-55, U-56, U-57,
27   U-58, U-59, U-60, U-61, U-62, U-63, U-64, U-66, U-67, U-68, U-69,
28   U-70, U-71, U-83, U-84, U-85, as neither Uber nor any other



Case: 20-03050   Doc# 245   Filed: 04/01/21- 12 -
                                             Entered: 04/01/21 13:57:33   Page 12 of
                                         14
 1   interested party requested that they be filed under seal or in
 2   redacted form.
 3

 4                                 **END OF ORDER**
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




Case: 20-03050   Doc# 245   Filed: 04/01/21- 13 -
                                             Entered: 04/01/21 13:57:33   Page 13 of
                                         14
                             Court Service List
[None]




Case: 20-03050   Doc# 245   Filed: 04/01/21   Entered: 04/01/21 13:57:33   Page 14 of
                                         14
